RyaN, C. J.
It is, we believe, tbe general practice of courts of record in tbe several states, to permit gentlemen of tbe bar in other states to appear as counsel on tbe trial or argument of causes. Sucb bas been tbe uniform practice of tbis court. And, under all ordinary circumstances, it will always be a pleasure to us to permit members of tbe bar of other states to argue causes here, whenever they may appear here to do so. No license to practice here is necessary or proper for that purpose; tbe usual and proper practice being to grant leave ex gratia, for tbe occasion.
But general license to practice here as attorney and counselor rests upon quite different considerations. Tbe bar is no unimportant part of tbe court; and its members are officers of tbe court. Thomas v. Steele, 22 Wis., 207; Cothren v. Connaughton, 24 Wis., 134. See Bacon’s Abr., Attorney H.; 1 Tidd’s Pr., 60; 3 Black., 25; 1 Kent, 306; Ex parte Garland, 4 Wall., 333. And if officers of tbe court, certainly, in some sense, officers of tbe state for which tbe court acts. Re Wood, Hopk., 6. Tbis is not really denied in 20 Johns., 492, decided in tbe same year. And if it were, we have no doubt that tbe chancellor was correct; and that attorneys and counselors of a court, though not properly public officers, are quasi officers of tbe state whose justice is administered by tbe court.
*511The state may have extra-territorial officers, as commissioners to take acknowledgments, etc. But these are exceptions; and the general business of the state, within the state, executive, legislative and judicial, must be performed by citizens or denizens of the state; and the officers charged with 'it must be resident in' the state. State v. Smith, 14 Wis., 497; State v. Murray, 28 id., 96.
So the courts may have extra-territorial officers, for extraterritorial functions, as commissioners to take depositions, etc. But for all functions within the jurisdiction of the courts, their officers must be residents of the state. This is essential to the nature of the functions themselves, and to the proper control of courts over their officers.
The office of attorney and counselor of the courts is one of great official trust and responsibility in the administration of justice; one liable to great abuse; and has always been exercised, in all courts proceeding according to the course of the common law, subject to strict oversight and summary power of the court. It would be an anomaly, dangerous to the ' safe administration of justice, that the office should be filled by persons residing beyond the jurisdiction of the court, and practically not subject to its authority. "We take it, that members of the bar of this state lose their right to practice here by removing from the state. After they become nonresidents, they can appear in courts of this state ex gratia only. Our courts cannot have a'nonresident bar.
This all appears to us to be so very plain, that it is difficult to believe that ch. 50 of 1855 was intended to do more than to authorize the appearance here, as counsel in the trial and argument of causes, of gentlemen of the bar of other states. If intended to do that, it was probably unnecessary. If intended to do more, it was clearly without the power of the legislature.
For the reason only that the gentleman whose admission is moved is not a resident of the state, the motion must be denied.